PER CURIAM.
This appeal arises from the trial court’s denial of Appellant’s rule 3.850 motion on the ground that it was untimely filed. Appellant’s motion was properly filed within two years of the time that Appellant’s judgment and sentence became final. See Borghese v. State, 694 So.2d 148 (Fla. 1st DCA 1997)(citing Gust v. State, 535 So.2d 642 (Fla. 1st DCA 1988)). Accordingly, we reverse the trial court’s order and remand for reconsideration of Appellant’s motion.
REVERSED and REMANDED.
BARFIELD, C.J., BOOTH and WOLF, JJ., CONCUR.